Watson, Judge:
These suits have been submitted for decision on the following agreement between counsel for the respective parties:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A”, and checked SLD (Import Spec’s Initials) by Import Specialist S. L. Davis (Import Spec’s Name) on the invoices covered by the protests enumerated on the schedule attached hereto and made a part hereof, and assessed with duty at 42 per centum ad valorem within Item 730.80, TSUS, consist of pistols which fire tear gas cartridges and signal flares. It is claimed that said merchandise is properly classifiable at 9 per centum ad valorem within Item 730.81, TSUS.
That said pistols are, in fact, specially designed to fire tear gas cartridges and signal flares and are not designed to fire only blank cartridges or blank ammunition.
That the protests enumerated on the schedule attached hereto and made a part hereof be deemed submitted on this stipulation, the protests being limited to the items marked with the letter “A”, as aforesaid.
Accepting this stipulation as a statement of fact, we hold the merchandise, marked with the letter “A” and initialed SLD by Import Specialist S. L. Davis on the invoices accompanying the entries covered by the involved protests, properly dutiable under item 730.81 of the Tariff Schedules of the United States at the rate of 9 per centum ad valorem as pistols which fire tear gas cartridges and signal flares, and which are not designed to fire only blank cartridges or blank ammunition.
To the extent indicated, the protests are sustained. In all other respects and as to all other merchandise, the protests are overruled.
Judgment will issue accordingly.